DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The Information Disclosure Statement filed on September 11, 2020 has been considered. An initialed copy of Form 1449 is enclosed herewith.

Priority
This continuation-application claiming priority of US utility application 15/746,691, filed January 22, 2018 and foreign application JP2015-145488 filled on July 23, 2015 is acknowledged.

Drawings
The drawings are replete with errors. The following errors are provided by way of example but may not be inclusive of all the errors present. Specifically, FIGS. 6, 22 and 23 have spelling errors (i.e. FIG. 6 “straighty” and FIGS. 22-23 “Begginer”). Applicant is requested to review the drawings for additional and similar errors present in the figures not specifically mentioned.

Regarding FIGS. 14 and 16, 37 CFR 1.84(p)(4), stated in part, requires the same reference character to never be used to designate different parts. In the present case, there is a lack of agreement between the FIGS. 14 and 16 in regards to reference characters A-Z and a1. In other words, the reference characters A-Z and a1 individually touch and concern separate and distinct elements of the drawings. Therefore, the meaning is unclear and FIGS. 14 and 16 fail to comply with 37 CFR 1.84(p)(4).

 Regarding FIGS. 15, 18 and 19, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In 

Regarding FIGS. 15, 18 and 19, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings use dashed lines and shading in an otherwise non-perspective view that would not be of sufficient quality so that all details in the drawings are reproducible in the printed patent. Therefore, the use of dashed lines and shading in an otherwise non-perspective view prevents FIGS. 15, 18 and 19 from complying with 37 CFR 1.84(m).

Regarding FIGS. 17A and 17B, 37 CFR 1.84(b)(1), stated in part, indicates that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. Therefore, the use of a black and white photographs lacking sufficient reproducible quality prevents FIGS. 17A and 17B from complying with 37 CFR 1.84(b)(1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “a question providing portion configured to provide a question…;” “an answer recognition portion configured to recognize an answer…;” “an execution portion configured to execute a game…;” and “a display portion configured to display an image…;” per claim 1; and “…process configures, a process which proceeds a first conversation process …, and a process which proceeds a second conversation process…” per claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims rejected under § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
“a question providing portion configured to provide a question…;” “an answer recognition portion configured to recognize an answer…;” “an execution portion configured to execute a game…;” and “a display portion configured to display an image…” 
Claim 5 recites the following: “…process configures, a process which proceeds a first conversation process …, and a process which proceeds a second conversation process…” 
These limitations are not adequately described in the specification as originally filed and forms the basis of the rejection. Specifically, the specification fails to disclose the hardware and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Furthermore, the specification does not provide a disclosure of the hardware and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed “portions” and “processes” to perform the claimed functions: “
“configured to provide…;” “configured to recognize…;” “configured to execute…;” “configured to display …;” and “configures, a process which proceeds…” As such, claims 1 and 5 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. Claims 2-4 are also rejected under 35 U.S.C. § 112(a), based on their respective dependencies to claim 1.

Claims rejected under § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-5 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and substantially similar limitations in claims 4 and 5, repeatedly recites the limitation “a process.” The limitation is originally introduced in claim 1 and 5, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the process”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1 or 5. Therefore, claims 1, 

Claim 1, and substantially similar limitations in claims 4 and 5, repeatedly recites the limitation “an answer.” The limitation is originally introduced in claim 1 and 5, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the answer”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1 or 5. Therefore, claims 1, 4 and 5 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-4 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 1, and substantially similar limitations in claim 5, recites the limitations “a linguistic evaluation” and “a card.” The limitations are originally introduced in claim 1 and 5, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the card” and “[[a]] the linguistic evaluation”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claim 1 or 5. Therefore, claims 1 and 5 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-4 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 1, and substantially similar limitations in claims 2-5, repeatedly recites the limitation “a question.” The limitation is originally introduced in claim 1 and 5, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the question”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1 or 5. Therefore, claims 1-5 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-4 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
“an image.” The limitation is originally introduced in claim 1 and 5, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[an]] the image”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1 or 5. Therefore, claims 1-3 and 5 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-4 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 2, and substantially similar limitations in claim 3, recites the limitations “information” and “a predetermined question.” The limitations are originally introduced in claims 2 and 3, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the information” and “[[a]] the predetermined question”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claim 2 or 3. Therefore, claims 2 and 3 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a language practice device” (i.e. a machine), and claim 5 is directed to “a storage medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

“practicing a language,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“a first conversation process for determining an advancing direction of a piece used in the game, and 
a second conversation process for determining an advancing distance of the piece, 
determines the advancing direction of the piece based on a linguistic evaluation of an answer in the first conversation process, 
determines the advancing distance of the piece based on a linguistic evaluation of an answer in the second conversation process, and 
determines a position of the piece in accordance with the advancing direction and the advancing distance, 
indicating a progress state of the game by the position of the piece, and 
provides the question, 
provides a question corresponding to a card selected by the learner on an image including the card selecting figure based on a predetermined success ratio and a mental fatigue score determined based on based on a length of a language learning session, and 
executes the linguistic evaluation corresponding to the card selected by the learner on the image.”
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computer” and “a display” are claimed, as these are merely claimed to generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “practicing a language,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computer” and “a display” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a computer system having one or more physical processors programmed with computer program instructions” and “a user device having a display” as described in paras. [00453] and [00459] discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Specifically, the cited paras. describe what is reasonably understood to be as commercially available equipment:
Para. [00453]: “FIG. 19 and the following discussion provide a description of a suitable computing environment to implement aspects of one or more of the provisions set forth herein. The operating environment of FIG. 19 is merely one example of a suitable operating environment and is not intended to suggest any limitation as to the scope of use or functionality of the operating environment. Example computing devices include, but are not limited to, personal computers, server computers, hand-held or laptop devices, mobile devices, such as mobile phones, Personal Digital Assistants (PDAs), media players, and the like, multiprocessor systems, consumer electronics, mini computers, mainframe computers, distributed computing environments that include any of the above systems or devices, etc.”
Para. [00459]: “The computing device 1912 includes input device(s) 1924 such as keyboard, mouse, pen, voice input device, microphone, touch input device, infrared cameras, video input devices, or any other input device. Output device(s) 1922 such as one or more displays, speakers, printers, or any other output device may be included with the computing device 1912. Input device(s) 1924 and output device(s) 1922 may be connected to the computing device 1912 via a wired connection, wireless connection, or any combination thereof. In one aspect, an input device or an output device from another computing device may be used as input device(s) 1924 or output device(s) 1922 for the computing device 1912. The computing device 1912 may include communication connection(s) 1926 to facilitate communications with one or more other devices 1930, such as through network 1928, for example.”
Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-4 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-4 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1. Therefore, claims 1-5 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim 5 is further rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 5 recites “a storage medium...” The specification as originally filed does not provide that “a storage medium,” can only be of a non-transitory embodiment. The limitation encompasses transitory elements such as data signals and carrier waves (i.e. software), which are non-statutory per se. As the broadest reasonable interpretation of the claim includes non-statutory embodiments, the claim is rejected as being non-statutory subject matter. Therefore, claim 5 is rejected under 35 U.S.C. § 101 as being non-statutory subject matter. See MPEP §2106.01. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Almutawa  (US 2016/0129338), Clausen (US 2015/0165307), and Rodriguez (US 2014/0295383).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715